Exhibit 3.109 CERTIFICATE OF TRUST OF [Company] FIRST: The undersigned, Omega Healthcare Investors, Inc., whose post-office address is 9690 Deereco Road, Suite 100, Timonium, Maryland 21093, does hereby form a business trust under the general laws of the State of Maryland. SECOND: The name of the Business trust is[Company] (the “Trust”). THIRD: The purpose for which the Trust is formed is as follows: To engage in any or all lawful business for which a business trust may be organized under the general laws of the State of Maryland. FOURTH: The street address of the principal office of the Trust in Maryland is c/oOmega Healthcare Investors, inc., 9690 Deereco Road, Suite 100, Timonium, Maryland 21093. FIFTH: The name of the resident agent of the Trust in Maryland is Omega Healthcare Investors, Inc., 9690 Deereco Road, Suite 100, Timonium, Maryland 21093. SIXTH: The number of trustees of the Trust shall be on (1), which number may be increased. The name of the initial trustee is: OHI Asset (PA), LLC, a Delaware limited liability company. IN WITNESS WHEREOF, I have signed this certificate and acknowledge the same to be my act. I hereby consent to my designation in this document as resident agent for this business trust SIGNATURE OF TRUSTEE: SIGNATURE OF RESIDENT AGENT LISTED IN FIFTH: /s/ Daniel J. Booth /s/ Daniel J. Booth Omega Healthcare Investors, Inc. Omega Healthcare Investors, Inc. Daniel J. Booth, Chief Operating Officer Daniel J. Booth & Chief Operating Officer RETURN TO: Mark E. Derwent Myers Nelson Dillon & Shierk, PLLC 125 Ottawa Ave., N.W., Suite 270 Grand Rapids, Michigan 49503 Telephone: (616) 233-9640 Facsimile: (616) 233-9642 CUST ID: WORK ORDER : DATE: AMT. PAID:$191.00
